THE THIRTEENTH COURT OF APPEALS

                                   13-19-00320-CR


                               VICKIE LYNN THOMAS
                                        v.
                               THE STATE OF TEXAS


                                On Appeal from the
                         County Court of Bee County, Texas
                              Trial Cause No. 25294


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 30, 2020